The petitioner excepted to an order of the Superior Court dismissing his petition for a writ of habeas corpus. In 1956 following three judgments of conviction the petitioner was sentenced to terms for years at the Massachusetts Correctional Institution at Walpole. Twice thereafter he was paroled and twice returned for violations *796of parole. On June 23, 1967, the petitioner was sentenced for a term of three to five years to be served concurrently with the 1956 sentences. The June, 1967, sentence was unrelated to the 1956 crimes. On June 12, 1968, the judgments of conviction of 1956 were reversed on writs of error. The petitioner makes the extraordinary contention that the concurrent sentence of June 23, 1967, though it has none of the infirmities of the reversed sentences, should also be reversed. The proposition carries its own refutation.
Thomas C. Troy for the petitioner.
Evan T. Lawson, Deputy Assistant Attorney General, for the respondents.

Exceptions overruled.